MEMORANDUM OPINION
                                         No. 04-12-00378-CR

                                         Dorothy CONLEY,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 216th Judicial District Court, Kerr County, Texas
                                      Trial Court No. A01-375
                           Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 18, 2012

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing her notice of appeal.

The motion is signed by both appellant and her attorney.            See TEX. R. APP. P. 42.2(a).

Accordingly, we grant the motion and dismiss the appeal. See id.

                                                       PER CURIAM

Do not publish